DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claim 9 was amended in the response filed on 3/11/2021.  Claims 9 and 12-17 are currently pending and under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
 Response to Amendment
The Applicant's amendments, dated 3/11/2021, are sufficient to overcome the objection(s) to claim 9 (see p. 3 of the OA dated 1/13/2021).  Accordingly the objection(s) are withdrawn. 
Modified Claim Rejections - 35 USC § 103
The Applicant's amendments, dated 3/11/2021, are sufficient to overcome the 35 USC 103 rejection of claims 9 and 12-17 as being anticipated by/unpatentable over US 6127432 (‘432) in view of Park (“Selective carbonylation of dimethyl ether to methyl acetate or Ferrierite” Catalysis Communications, 75, 2016, p. 28-31) (see p. 3-9 of the US 6127432 (‘432, of record) and US2007/0238897.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6127432 (‘432, published on 10/3/2000, of record) in view of US2007/0238897 (‘897, published on 10/11/2007).
Applicant Claims

    PNG
    media_image1.png
    153
    1006
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    156
    1008
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    212
    1011
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    157
    1002
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    103
    1010
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    205
    1012
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    221
    1021
    media_image7.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘432 discloses processes for preparing oxygenates and catalysts therefor (see whole document).  With particular regard to claims 9, 15, and 16, ‘432 teaches a two-step process for producing acetic acid and/or methyl acetate comprising (see col. 1, lines 23-43; col. 3, line 3-col. 4, line 8; col. 5, line 19-col. 7, line 4; fig 2 and discussion thereof in col. 17, line 25-col. 18, line 3; claims; and examples 23-26 in col. 25-26 which teach producing methanol and/or dimethyl ether from syngas and then carbonylating the methanol and/or dimethyl ether to produce acetic acid and/or methyl acetate): 
	a) feeding a raw material comprising syngas (see col. 6, lines 12-60 and line 6 in fig. 2) into a first reaction zone (alcohol synthesis reactor 8 in fig. 2) comprising a metal containing alcohol synthesis catalyst (which can include copper-based catalysts, see col. 8, line 64-col. 10, line 7) and reacting to produce an effluent containing methanol and/or dimethyl ether (line 10 in fig. 2);
	b) feeding the effluent from the first reaction zone directly to a second reaction zone (carbonylation reactor 11 in fig. 2) comprising a solid acid catalyst (see col. 10, line 56-col. 15, line 61) to produce an effluent comprising methyl acetate and/or acetic acid (line 12 in fig. 2); and 
	c) separating the effluent from the second reaction zone (in refining unit 13 in fig. 2) to obtain an acetic acid and/or methyl acetate stream (line 14 in fig 2) and a recycle 
	With further respect to claims 9 and 15, ‘432 further teaches that the raw material feed gas comprising syngas can be purified prior to introduction into the process such that the raw material feed gas can consist essentially of only hydrogen and carbon monoxide (syngas) and that the molar ratio of the hydrogen to carbon monoxide is anywhere in the range of about 50:1 to 1:50  (see col. 6, lines 12-60), wherein the molar ratio between two gases at the same temperature and pressure is the same as the volume ratio as evidenced by: https://chem.libretexts.org/Bookshelves/Introductory_Chemistry/Book%3A_Introductory_Chemistry_Online_(Young)/09%3A_The_Gaseous_State/94%3A_The_Mole-Volume_Relationship%3A_Avogadros_Law, downloaded on 8/24/2020, of record). Further, the examples (see examples 23-26 in col. 25-26), teach that the molar content of the gaseous raw material feed is 100% syngas (see “Feed” in Table C, which is equivalent to the volume content of the gases in the feed as the raw material is a gaseous feed consisting only of syngas) and that the molar (volume) ratio of carbon monoxide to hydrogen in the syngas is 1:1.  These ranges overlap with and/or encompass the instantly claimed ranges (also see MPEP 2144.05).
	With further respect to claims 9 and 16, ‘432 additionally teaches that when the alcohol producing reaction and carbonylation reaction are carried out in separate reaction zones that the alcohol producing reaction (first reaction zone) is carried out under standard conditions known in the art and that the carbonylation reaction (second 
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claim 9, examples 23-26 in col. 25-26 do not explicitly teach “separating the effluent from the second reaction zone to obtain product acetic acid and/or methyl acetate”.  However, fig. 2 clearly teaches that the effluent can be separated in a refining unit, therefore it would have been obvious to separate the product stream produced in examples 23-26 from the carbonylation reactor (second reaction zone) and to further separate the effluent into the respective components to isolate the desired acetic acid/methyl acetate product.  Further, see also [0045-0047] of ‘897, which teach separating methyl acetate from a carbonylation effluent and recycling the unreacted starting materials back to the carbonylation reactor.  ‘897 will be discussed in further detail below.  
With further regard to claims 9 and 16 (and also claim 12), ‘432 teaches that the solid acid catalyst of the second reaction zone can comprise a zeolite, including at least those having the MFI (ZSM-5) and MOR (mordenite) framework, which may be further modified by non-framework elements from Groups 7-11 of the periodic table (see col. 14, line 29-col. 15, line 53).  ‘432 does not appear to teach or suggest the use of a  ‘897.
‘897 teaches a process for the carbonylation of alkyl ethers (including dimethyl ether-see claim 2 and [0023-0027]) to produce lower alkyl esters (including methyl acetate-see claim 2 and [0023-0027]) using acidic zeolite catalysts [0030-0040] having an 8-member ring channel (see full document, in particular abstract, examples, and claims).  With particular regard to claim 9, ‘897 teaches that the zeolite can include MFI (H-ZSM-5, though MFI is not a preferred zeolite as it does not have the 8-membered ring channel) and MOR type zeolites (those exemplified by ‘432) as well as MFS type zeolites (including ZSM-57) [0032-0034, 0055-0056, 0077-0078 and claims 3 and 29], wherein the carbonylation can be carried out at temperatures between 100-250 C and pressures of 1 bar to 100 bar (0.1 to 10 MPa) [0042-0043 and claims 4 and 5], which overlaps with the instantly claimed ranges for instant step b) (the second reaction zone) in claims 9 and 16.  Further, it is known from ‘432 and from the discussion of the prior art in ‘897 that higher temperatures can be used to carbonylate methanol to acetic acid, such that if a mixture of methanol and dimethyl ether is obtained in instant step a) that the skilled artisan would predictably raise the temperature of the reaction to facilitate carbonylation of both methanol and dimethyl ether.  See col. 7, line 45-col. 8, line 43 and examples 23-26 in col. 25-26 of ‘432; [0042-0043, 0049, and 0058] of ‘897 and MPEP 2144.05. Therefore the skilled artisan would have been motivated to substitute one of the zeolite catalysts of ‘432 with one of those of ‘897 because replacing one known catalyst with another in a known reaction is prima facie obvious absent any evidence to the contrary.  Also see MPEP 2143 B.
claim 12, the zeolites of ‘432 are described as being acidic (col. 14, lines 29-50, generally understood by those of ordinary skill to refer to the H+ or hydrogen form of the zeolite) and the zeolites of ‘897 are explicitly taught to comprise the acidic H+ form [0036-0040 and examples].
With regard to claims 13, 14, and 17, ‘432 teaches that the two reactions (alcohol formation in the first reaction zone and alcohol carbonylation in the second reaction zone) are preferably carried out in two linked reactors connected in series and that the reactors can comprise tubular fixed bed reactors (see 8 and 11 in fig. 2, discussed in col. 17, line 25-col. 18, line 19; col. 5, lines 19-37).  Further, examples 23-26 in col. 25-26 appear to teach that both reaction zones are in the same tubular reactor having two fixed beds of catalyst. ‘897 further teaches that the carbonylation reaction may take place in a tubular fixed bed reactor [0045 and 0068].  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘432 and ‘897 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to substitute one of the zeolite catalysts of ‘432 with one of those of ‘897 because replacing one known catalyst with another in a known reaction is prima facie obvious absent any evidence to the contrary.  Further the examples of ’897 teach that the disclosed acidic zeolites having 8 membered ring channels are particularly effective at promoting dimethyl ether carbonylation.  Also see MPEP 2143 B. Additionally, the skilled artisan would have been motivated to separate the effluent produced in the carbonylation reactor in order to .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach the use of acidic EMT zeolites as methanol/dimethyl ether carbonylation catalysts and share a common assignee and some co-inventors in common with the instant invention, but qualify as prior art under 35 USC 102(a)(1) and 102(a)(2): i) WO 2017/012244; ii) WO 2017/012245; and iii) WO 2017/012246 (corresponding to US 2018/0201568, US2018/0201567,  and US 2018/0370896 respectively).  The Examiner further notes that the prior art exception 35 USC 102(b)(1)(A) cannot be immediately applied to any of the references because all three references name additional persons as inventors in addition to the named inventors of the present application.  See MPEP 2153.01 and in particular the following passage: 
This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).)

Additionally, the Examiner notes that a number of other foreign patent publications that qualify as prior art under 102(a)(1) also appear to teach the use of EMT zeolites as carbonylation catalysts: i) CN 106890668; ii) CN 106890669; iii) CN 106890670; iv) CN 106890671; and v) CN 106890665.  Like the WIPO references addressed above, these Chinese publications also share an assignee and some co-inventors with the instant application but also fail to automatically invoke the 35 USC 102(b)(1)(A) prior art exception for the same reasons recited above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622